OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (106 AD2d 256). Plaintiffs’ constitutional challenge to the retroactive application of revised Real Property Law § 226-b was considered and rejected in Vance v Century Apts. Assoc. (61 NY2d 716). (See also, Blum v West End Assoc., 64 NY2d 939.)
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons and Kaye. Taking no part: Judge Alexander.